United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, GRAND TETON
NATIONAL PARK, Moose, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1148
Issued: March 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 7, 2008 appellant filed a timely appeal from a January 23, 2008 merit decision
of the Office of Workers’ Compensation Programs reducing his compensation based on his
actual earnings. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation based on its
finding that his actual earnings as a customer service representative fairly and reasonably
represented his wage-earning capacity.
FACTUAL HISTORY
On June 16, 1982 appellant, then a 30-year-old heavy mobile equipment operator,
sustained a crush injury to his left leg when a forklift pinned him against a trailer. The Office
accepted the claim for a crush injury of the left leg with comminuted fractures of the tibial

plateau with surgical repairs and myonecrosis, ankylosis of the left ankle, foot and toes and left
leg atrophy. Appellant stopped work on June 16, 1982. On January 8, 1984 he resumed federal
employment as an industrial engineering technician with another employing establishment.
On August 21, 1990 appellant filed a recurrence of disability claim. He related that he
experienced right leg pain as a result of compensating for his weakened left leg. The Office
accepted that appellant sustained a right medial meniscus tear and osteoarthritis of the right knee
and authorized a November 14, 1990 partial medial meniscectomy. Appellant stopped work on
November 9, 1990 and returned to work on January 15, 1991.
On June 29, 1994 appellant filed a recurrence of disability claim on April 20, 1994
causally related to his June 16, 1982 work injury. He related that he experienced problems with
his right leg, knee and foot as a result of his left lower extremity injury. The Office accepted that
he sustained a recurrence of disability and paid him compensation beginning April 20, 1994.
Appellant retired on disability in October 1994.1
Appellant returned to work on November 21, 2000 as a data entry clerk. He resigned on
May 18, 2001. By decision dated May 29, 2001, the Office reduced appellant’s compensation on
the grounds that his actual earnings as a data entry clerk fairly and reasonably represented his
wage-earning capacity. In a decision dated June 14, 2001, it denied his claim for compensation
from April 23, 2001 onward. By decision dated February 11, 2002, an Office hearing
representative vacated the June 14, 2001 decision and remanded the case for further development
of the medical evidence. Following further development, the Office paid appellant compensation
beginning April 20, 2002.
In a March 6, 2007 work-restriction evaluation, Dr. Lloyd E. Witham, a Board-certified
orthopedic surgeon, found that appellant could work with restrictions on sitting and reaching for
two hours per day and walking and standing one hour per day. On April 4, 2007 the physician
clarified that appellant could work eight hours a day performing sedentary employment.
On June 8, 2007 the Office referred appellant for vocational rehabilitation. Appellant
returned to work on October 7, 2007 as a night auditor. On November 1, 2007 he began working
as a customer service representative. On January 14, 2008 the Office contacted the employing
establishment and obtained the current salary for appellant’s date-of-injury position as a WG-10,
Step 10 of $26.10 per hour.
By decision dated January 15, 2008, the Office found that appellant’s actual earnings as a
customer service representative effective November 1, 2007 fairly and reasonably represented
his wage-earning capacity. It utilized the Shadrick2 formula and determined that he had a loss of
wage-earning capacity of $516.00 per week. The Office divided his actual earnings of $380.80
by his current pay for his job and step when injured of $1,047.51 to find a 36 percent wageearning capacity. It multiplied this percentage by appellant’s pay rate when his disability
1

By decision dated September 4, 1999, the Board affirmed June 20 and May 1, 1997 decisions denying
appellant’s request for reimbursement of travel expenses. Docket No. 97-2371 (issued September 4, 1999).
2

5 ECAB 376 (1953); codified at 20 C.F.R. § 10.403(e).

2

recurred on April 20, 1994, $802.40, to find an adjusted wage-earning capacity of $288.86 per
week. The Office subtracted his wage-earning capacity of $288.86 from his current date-ofinjury wages of $1,047.51 per week to find a loss of wage-earning capacity of $513.54, adjusted
to $516.00 per week for cost of living.
On January 18, 2008 appellant contended that the Office erred in finding that the current
weekly pay for his job and step when he was injured was $1,287.20. He submitted salary tables
and noted that he was a GS-10, Step 9.
On January 23, 2008 the employing establishment informed the Office that the current
wages for the job and step appellant held at the time of injury of $26.10 per hour included
locality pay for the Grand Teton area. Appellant’s current date-of-injury wages for the area
where he was reemployed in the Spokane locality was $24.02 per hour.
By decision dated January 23, 2008, the Office vacated the January 15, 2008 decision. It
noted that it should have calculated appellant’s weekly pay rate based on the locality pay where
he was reemployed. The Office recalculated appellant’s loss of wage-earning capacity as
$484.00 per week. It noted that it utilized his current pay rate for the job and step held at the
time of his original injury on April 20, 1984 in calculating his loss of wage-earning capacity in
his position under Shadrick.
LEGAL PRECEDENT
Section 8115(a) of the Federal Employees’ Compensation Act3 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageearning capacity.4 Generally, wages actually earned are the best measure of a wage-earning
capacity and in the absence of showing that they do not fairly and reasonably represent the
injured employee’s wage-earning capacity, must be accepted as such a measure.5 The formula
for determining loss of wage-earning capacity based on actual earnings, developed in the
Albert C. Shadrick decision,6 has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.7 Office procedures provide that a
determination regarding whether actual earnings fairly and reasonably represent wage-earning
capacity should be made after an employee has been working in a given position for more than
60 days.8
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

5

Lottie M. Williams, 56 ECAB 302 (2005).

6

Supra note 2.

7

20 C.F.R. § 10.403(c).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1993).

3

Under the Shadrick formula, the Office first calculates an employee’s wage-earning
capacity in terms of percentage by dividing the employee’s actual earnings by the current or
updated pay rate for the position held at the time of injury. The employee’s wage-earning
capacity in dollars is computed by first multiplying the pay rate for compensation purposes,
defined in 20 C.F.R. § 10.5(a) as the pay rate at the time of injury, the time disability begins or
the time disability recurs, whichever is greater, by the percentage of wage-earning capacity. The
resulting dollar amount is then subtracted from the pay rate for compensation purposes to obtain
loss of wage-earning capacity.9
Section 8101(4) of the Act,10 under which the Office determines an employee’s rate of
pay for the purpose of calculating compensation, states in pertinent part:
“‘[M]onthly pay’ means the monthly pay at the time of injury or the monthly pay
at the time disability begins or the monthly pay at the time compensable disability
recurs, if the recurrence begins more than six months after the injured employee
resumes regular full-time employment with the United States, whichever is
greater.”
Regarding locality pay, the Office’s procedure manual provides as follows:
“(1) Locality Pay or ‘COLA’ [cost-of-living allowances] Pay. When the claimant
is reemployed in a new locale with a lower percentage of locality pay than the job
held on date of injury or without the ‘COLA’ described in FECA PM 2-0900.
7b(16), the claimant may be paid less than previously even if reemployed at the
same grade and step. However, the ‘current pay rate for the job and step when
injured’ should reflect the pay in the new locale, not the original one. The
claimant is not losing net pay if reemployed at a lower locality pay rate or without
COLA pay, since the cost of living is less in the new location as represented by
the difference in locality pay or COLA pay.”11
ANALYSIS
The Board finds that appellant’s actual earnings as a customer service representative
fairly and reasonably represent his wage-earning capacity. Appellant’s attending physician,
Dr. Witham, opined that he could resume full-time work with restrictions. He returned to work
on November 1, 2007 as a customer service representative and continued working in the position
through January 23, 2008, the date the Office issued its formal loss of wage-earning capacity
determination. Appellant worked in the position for more than 60 days and there is no evidence
that the position was seasonal, temporary or make-shift work designed for her particular needs.12
9

Albert C. Shadrick, supra note 2; 20 C.F.R. § 10.403(e).

10

5 U.S.C. § 8101(4).

11

Federal (FECA) Procedure Manual, Part 2 -- Computing Compensation, Loss of Wage-Earning Capacity,
Chapter 2.901.15(f) (July 1996).
12

Elbert Hicks, 49 ECAB 283 (1998); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment:
Determining Wage-Earning Capacity, Chapter 2.814.7(a) (July 1997).

4

As there is no probative evidence that his wages in his position did not fairly, and reasonably
represent appellant’s wage-earning capacity, they must be accepted as the best measure of his
wage-earning capacity.13
The Board further finds that the Office properly determined appellant’s loss of wageearning capacity. Using the Shadrick formula, the Office divided appellant’s current actual
earnings of $380.80 a week by his current pay rate of the position held when injured of $964.03
to find a 40 percent wage-earning capacity. It properly utilized the current pay rate of his dateof-injury position in the locale where he was reemployed following his work injury.14 The
Office multiplied the pay rate at the time his disability recurred on April 20, 1994 of $802.40 by
the 40 percent wage-earning capacity percentage. The resulting amount of $320.96 was
subtracted from appellant’s recurrent pay rate of $802.40 which provided a loss of wage-earning
capacity of $481.44 per week. The Office then multiplied this amount by the appropriate
compensation rate of three-fourths which yielded $361.08. It found that cost-of-living
adjustments increased this amount to $484.00 or $1,936.00 every four weeks.
On appeal, appellant argued that, his consequential injury to his right leg constituted a
new injury. He noted that the Office accepted a consequential injury to his right knee on
January 24, 1991 while he was employed as a GS-10, Step 9 industrial engineering technician.
Appellant cited to the injury compensation handbook for employing establishment personnel as
support for his contention that a consequential injury constituted a new injury. He maintained
that his date-of-injury wages for purposes of determining his loss of wage-earning capacity
should reflect his GS-10, Step 9 salary as an industrial engineer.
The statute defines pay rate for compensation purposes as the greater of the employee’s
pay as of the date of injury, the date disability begins or the date of recurrence of disability if
more than six months after returning to regular work with the federal employment.15 The
Office’s procedure manual’s definition of a recurrence of disability includes a “return or increase
in disability caused by an accepted consequential injury.”16 Therefore, disability due to an
accepted consequential injury constitutes a recurrence of disability and may, if it occurs after the
employee resumes regular full-time work with the Federal Government for six months, establish
a recurrent pay rate. It does not establish a pay rate based on a new injury.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation based on its
finding that his actual earnings as a customer service representative fairly and reasonably
represented his wage-earning capacity.

13

See Loni J. Cleveland, supra note 4.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims Computing Compensation, Chapter 2.901.15(f)
(July 1996).
15

5 U.S.C. § 8101(4); Carlos Perez, 50 ECAB 493 (1999).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 23, 2008 is affirmed.
Issued: March 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

